Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4-15, 21-24 and 26-28 are allowed.
The following is an examiner' s statement of reasons for allowance:  
With respect to claim 1, the prior art of record alone or in combination do not teach or fairly suggest, in combination with other elements of the claim, before depositing the second dielectric layer, recessing a second portion of the source/drain contact of the FinFET device; and depositing an etch stop layer in a recess of the second portion of the source/drain contact and in physical contact with the source/drain contact. Claims 4-7 and 26-28 are included likewise as it depends from claim 1.
With respect to claim 8, the prior art of record alone or in combination do not teach or fairly suggest, in combination with other elements of the claim, the first dielectric material being spaced apart from the gate contact via a first distance and wherein a surface of the first source/drain contact located along a top of the recess is spaced apart from the gate contact via a second distance greater than the first distance, the first distance being parallel with the second distance; and forming a source/drain contact via over and electrically coupled to the second source/drain contact in a portion of the second source/drain contact over the fin, wherein a material of the source/drain contact via is different from a 
With respect to claim 21, the prior art of record alone or in combination do not teach or fairly suggest, in combination with other elements of the claim, forming an isolation region comprising a first dielectric material disposed over the source/drain contact, wherein a sidewall of the isolation region interfaces a sidewall of the metal riser; forming a gate stack disposed over a channel region of the fin; forming a gate via disposed over and electrically coupled to the gate stack; and forming a hard mask layer comprising a second dielectric material and separating the gate via from the isolation region and from the metal riser, the second dielectric material being different from the first dielectric material. Claims 22-24 are included likewise as they depend from claim 21.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALIHEH MALEK whose telephone number is (571)270-1874.  The examiner can normally be reached on M/T/W/R/F, 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

March 12, 2021

/MALIHEH MALEK/
Primary Examiner, Art Unit 2813